IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


R.J.W.,                                   : No. 301 WAL 2016
                                          :
                  Petitioner              :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
             v.                           :
                                          :
                                          :
DEPARTMENT OF HUMAN SERVICES,             :
                                          :
                  Respondent              :


                                     ORDER



PER CURIAM

      AND NOW, this 15th day of February, 2017, the Petition for Allowance of Appeal

is DENIED.